Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see abstract, filed 26 November 2021, with respect to the present objection to the specification have been fully considered and are persuasive.  The present objection to the specification has been withdrawn.

Response to Arguments
Applicant’s arguments filed 26 November 2021 with respect to the rejection of claims 1-16 under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0084901 A1 DOO et al. have been fully considered and are persuasive.  Therefore, the prior art rejection of the last Office action has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US 2013/0149579 A1 to Park (newly cited by Examiner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0149579 A1 to Park (newly cited by Examiner) hereinafter referred to as “PARK”.
Examiner’s note: The preamble of the claim recites a cylindrical battery.  However, the body of the claim doesn’t claim any particular structural component(s) defining the cylindrical battery therefore, the structural components taught by Park are construed to read on the claimed limitations as set forth in the prior art rejection below.
Regarding Claims 1 and 9, PARK teaches an electrode assembly having a wound shape (see electrode assembly 300 in FIGs 3A, 3B; see also [0068-0078]; see alternatively electrode assembly 400 in FIGs 4A, 4B, electrode assembly 700 in FIGs 7, 7B) comprising: 

a case housing the electrode unit (see sheath member 510); and 
a sealing member sealing an opening rim of the case (see adhesion parts 721, 722 adhering together the first and second sheath member 711, 712 therein sheath member 710 in [0095-0098], FIGS 7A, 7B; see also teaching of sheath member in [0081-0083]), 
wherein the first electrode tab and the second electrode tab are disposed so as to project out from the first electrode plate at opposite ends of a winding axis of the first electrode plate (see FIG 3A wherein first positive electrode tab 313a and second positive electrode tab 313b are extending out from wound electrode assembly 300 in opposite ends, [0068-0073]; see alternatively see FIGs 4A, 4B wherein first positive electrode tab 413a and second positive electrode tab 413b are extending out from wound electrode assembly 300 in opposite ends along the axis of winding [0074-0078]), 
the first electrode tab is in contact with a bottom portion of the case (see first positive electrode tab 313a as extending out the ‘bottom’ as annotated in annotated FIGs 7A, 7B and being in contact with sheath member 710), and 
the second electrode tab is of the opening rim opposite to the bottom portion of the case (see second positive electrode tab 313b as extending out the ‘top’ as annotated in annotated FIGs 5A, 5B and being in contact with sheath member 710). 

    PNG
    media_image1.png
    735
    544
    media_image1.png
    Greyscale

PARK further teaches an embodiment wherein the adhesion part (see adhesion part 520 taught in [0081-0083]), which first and second positive electrode tabs therein, is a part welded with first and second sheath members 511, 512 are welded together. It would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that this alternative embodiment having welded sheath member 510 taught in [0082] be applied to the sheath member 710 taught in [0095] as the structures are substantially identical except for the interior electrode assembly having a wound structure in place of a laminated structure. 
Regarding Claims 2 and 10, PARK teaches the welding of the sheath member 510 (alternatively, sheath member 710) therein having the second electrode tab 113b (alternatively 313b) being welded at its opening (see [0082], see also [0095] and annotated FIGs 7A, 7B above). 
Regarding Claims 3 and 11, PARK teaches the welding of the sheath member 510 (alternatively, sheath member 710) therein having the second electrode tab 113b (alternatively 313b) and 
Regarding Claims 5 and 13, PARK teaches an alternative embodiment wherein the second electrode tab comprises a plurality of second electrode tabs (see FIGs 6A, 6B depicting there being a plurality of tabs protruding therefrom each side and connecting to an electrode member; see also [0064-0090-0092]). The electrode tab structure of having a plurality of electrode tabs protruding therefrom the assembly with an included electrode member is an obvious alternative of a single electrode tab for a wound type battery electrode assembly as the resulting structure protruding from the electrode assembly out through the sheath member and adhesion part produces a substantially identical resultant battery structure.
Regarding Claims 6 and 14, PARK teaches the case having a side portion straight from the bottom portion to the opening rim when viewed in a longitudinal section (see annotated FIG 7A below where second electrode tab 313b extends out from ‘opening rim’).

    PNG
    media_image2.png
    521
    640
    media_image2.png
    Greyscale

 Regarding Claims 7 and 15, PARK teaches the first electrode tab being bent along the bottom portion of the case (see annotated FIG 7B below). 

    PNG
    media_image3.png
    313
    542
    media_image3.png
    Greyscale

Regarding Claim 8, PARK teaches the first electrode plate is a negative electrode plate, and the second electrode plate is a positive electrode plate as the above teachings can be applied in the same manner to the first negative electrode tab 323a and a second negative electrode tab 323b extending outward in opposite directions from see negative electrode plate 320 (see FIGs 3A, 3B and [0068-0073]; FIGs 7A, 7B and [0095-0098]).

Allowable Subject Matter
Claims 4 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach and/or suggest “wherein the sealing member has a circumferential depression formed into the sealing member toward the center of the battery, and the second electrode tab is fitted into the circumferential depression of the sealing member.”
Claim 16 is allowed. The prior art does not teach and/or suggest “a sealing member sealing an opening rim of the case, the sealing member including a circumferential depression toward a center of the battery, wherein the first electrode tab and the second electrode tab project out from the first electrode plate at opposite ends of a winding axis of the first electrode plate, the first electrode tab is welded to a bottom portion of the case, and the second electrode tab is welded at a side of the opening rim opposite to the bottom portion of the case and fitted into the circumferential depression of the sealing member.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723